Citation Nr: 0638062	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  05-04 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for claimed coronary 
artery disease.  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to service connection for claimed post-
traumatic stress disease (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from July 31, 1969 
to August 27, 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although the veteran was notified by Board letter on 
September 27, 2006 that a personal hearing had been scheduled 
for him on November 8, 2006, the veteran failed to attend the 
hearing without explanation.  Consequently, this case will 
now be adjudicated by the Board.  38 C.F.R. § 20.702(d) 
(2006).  



FINDINGS OF FACT

1.  The currently demonstrated low back disc disease is not 
shown to be due to any event or incident of his service.  

2.  The veteran is first shown to have manifested coronary 
artery disease and hypertension many years after service.  

3.  The currently demonstrated coronary artery disease and 
hypertension are not shown to be due to any event or incident 
of his service.  

4.  The veteran currently is not shown to have PTSD due to 
any event or incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by disc 
disease is not due to disease or injury that was incurred in 
or aggravated by service; nor may any arthritis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).  

2.  The veteran's disability manifested by coronary artery 
disease is not due to disease or injury that was incurred in 
or aggravated by active service, nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

3.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

4.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2003, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if new and material evidence was found and the reopened claim 
was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed hereinbelow, a VA examination is not 
necessary with regard to the issues on appeal.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of coronary artery disease and 
hypertension, service connection may be granted if either 
disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Back Disorder

The veteran's service medical records reveal that he 
complained of back pain in August 6, 1969.  However, x-rays 
of the lumbar spine were considered normal, and no back 
disability was diagnosed in service.  

The initial post-service reference to a back problem was when 
the veteran complained of chronic low back pain in VA 
treatment records dated in June 2001; and lumbar disc 
disease, surgically managed with residual radiculopathy, was 
diagnosed in VA treatment records in July 2001.  

The Board observes that this initial diagnosis was made 
almost 32 years following the veteran's separation from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Moreover, the veteran has not presented competent evidence 
for the purpose of linking his current low back disability to 
any event or incident of service.  His current condition, 
given the record, cannot be found to have been present until 
many years after his military service or otherwise 
attributable to any event or incident of his period of 
service.  

Consequently, the Board finds that the claim of service 
connection for a low back disability must be denied.  


Coronary Artery Disease and Hypertension

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2006).  

The veteran's enlistment medical examination on July 18, 1969 
reveals that his heart was normal except for a "GRT 
functional parasternal systolic murmur P1."  His blood 
pressure was reported as being 100/62.  

The blood pressure readings on August 13, 1968 were 124/88 
and 130/90.  He complained of having pain or pressure in his 
chest, shortness of breath and abnormal blood pressure on his 
separation medical history report dated on August 21, 1969.  

The initial post-service reference to a heart problem or 
hypertension is in July 1993, when the veteran underwent 
private cardiac catheterization; the diagnosis was that of 
coronary artery disease.  Although there is a reference in a 
January 1994 private medical report to the veteran's 
contention that he had a myocardial infarction in 1975, the 
veteran has never indicated that there is a nexus opinion 
linking this event to service or even that there are any 
outstanding medical records of this event to be obtained and 
associated with the claims files.  In fact, his May 2003 
application does not list treatment for a heart problem until 
1994.  

The initial post-service medical reference to hypertension is 
in a VA report dated in September 2005, which included the 
notation of a past medical history of hypertension.  The 
diagnoses in November 2005 included that of hypertension, 
pretty low but not symptomatic since hospitalization in 
August.  

There is no nexus opinion or other competent evidence on file 
that would serve to link the veteran's post-service coronary 
artery disease or hypertension to the manifestations 
exhibited during his brief period of active service.  

Because all of the required elements from Hickson noted above 
have not been shown, service connection for coronary artery 
disease and hypertension are not warranted.  


PTSD

The veteran's service medical records reveal that he was sent 
to neurology on August 13, 1969 with a two year history of 
severe headaches related to an automobile accident.  The 
veteran described problems with black-outs and anxiety.  No 
neurological disorder was found on evaluation.  

The veteran was seen by Mental Hygiene on August 15, 1969, 
because of multiple sick call visits without physical 
findings and a consequent inability to progress in training.  
The veteran described a six year history of headaches and 
blackouts prior to entering service with little relief under 
the care of his civilian physician.  

An administrative separation was recommended because the 
veteran had failed to show any improvement with medication 
for his headaches and anxiety; and, it was noted, the veteran 
appeared to be a poor candidate for continued service duty.  
It was concluded that the veteran did not have a psychiatric 
disorder.  

On his August 21, 1969 service separation medical history 
report, the veteran noted having headaches, fainting, 
depression, trouble sleeping, and nervous trouble.  

The initial post-service reference to a psychiatric problem 
was a Social Security Administration decision that awarded 
disability benefits to the veteran for a mood disorder and 
heart disease; it was determined that the veteran's 
disability began May 13, 2000.  

Major depression vs. a depressive disorder was diagnosed in 
June 2001; the diagnosis in July 2001 was major depressive 
disorder, single episode without psychosis.  Depression was 
diagnosed in November 2005.  There is no diagnosis of PTSD on 
file.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). 

Consequently, because there is no current diagnosis of PTSD 
on file, the elements needed to establish service connection 
have not been shown.  Thus, service connection for PTSD must 
be denied.  

Due consideration has been given to the assertions of the 
veteran.  Although the veteran can provide competent evidence 
as to his observations, he cannot provide competent evidence 
to establish the etiology of any current diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has considered the doctrine of reasonable doubt in 
reaching the above decisions; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a low back disorder is denied.  

Service connection for coronary artery disease is denied.  

Service connection for hypertension is denied.  

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


